[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: ASSET FORFEITURE
Billy G. Hunt was convicted before this court on July 7, 2000 by a jury CT Page 7643 of two counts of the Sale of Narcotics and two counts of the Sale of Narcotics within 1500 feet of a school. These crimes were committed in Torrington.
On May 8, 2001 a hearing was held before this court on the subject of the asset forfeiture of $7,379.54 which was found on the person of Billy G. Hunt.
The facts are as follows. On June 30, 1999, Mr. Hunt, a man with many addresses in many towns, was stopped by the Connecticut State Police on Route 8 in Beacon Falls. He was the operator of a car without a license plate on the rear of the car. (It was later discovered to have a New York license plate in the rear window.) A routine police check of his name at the scene revealed that Mr. Hunt had a pending arrest warrant held by the Torrington Police Department. He was taken to Troop L. He indicated two contradictory stories to the trooper. The first was that he was going to the Naugatuck Motor Lodge to meet friends. Then he said he was on his way to Torrington to turn himself in. The trooper found $7,379.54 on Mr. Hunt's person during processing. This money was primarily in large bills from $20's to $100's.
Testimony revealed that while the Torrington cases, of which he was eventually convicted, were pending, Mr. Hunt failed to appear in court to answer those charges and there was a significant manhunt for him. His trail took him to Springfield, Massachusetts, Atlanta, Georgia, and Stratford.
The police using a confidential informant and a "business" associate of Mr. Hunt learned certain people would give sums of cash to Mr. Hunt and that he in turn would give them drugs. The confidential informant described a transaction wherein a Mr. James Hamilton was to drive to Stratford where Mr. Hunt was staying. Mr. Hamilton put cash in a newspaper and waited for the New York train to arrive in Stratford. When Mr. Hunt arrived Mr. Hamilton gave Mr. Hunt the newspaper and Mr. Hunt gave tin foiled material to Mr. Hamilton.
At this point the police intervened and Mr. Hunt jumped from the platform and ran down the railroad tracks where he was eventually captured. He had the aforementioned newspaper on his person and it contained $2,095.00. He was also carrying a pager and a cell phone. The police recovered 125 crack cocaine vials. Mr. Hunt stated he had only been selling for a few months. He was quoted as saying it was easier to sell up here. (Meaning the Torrington area) He also had $11,370.00 in his pockets which consisted of sixty seven $100 bills, five $50 bills and twenty $20 bills, among others. Such amounts of cash and in those denominations are part of modus operandi of drug dealers. CT Page 7644
At the hearing Mr. Hunt tried to convince the court that he had such large sums of money on his person because he was a clothing street vender in Bridgeport called Mr. Goodwear.
The court rejects that claim as preposterous, as did the jury that heard the same claim at his trial.
His tax returns to the State of Connecticut, that he remembers, showed zero sales for several years.
The evidence adduced at this hearing clearly showed that Mr. Hunt is a long time drug dealer. (This court had sentenced him to a total effective sentence of twenty-four years followed by six years of special parole.)
The court finds that the State of Connecticut has proved by clear and convincing evidence that the money found on Mr. Hunt's person was used in the delivery and distribution of a controlled substance.
Accordingly, the amount of $7,379.54 is declared forfeited to the State of Connecticut.
By the court,
Gill, J.